DETAILED ACTION
Claims 1-19 are currently pending.
  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The blanks in paragraphs [0001] need to be filled in.  
Appropriate correction is required.

Claim Objections
Claims 4 and 13 are objected to because of the following informalities:  
Claim 4 recites the limitation "the at least one predicted objective."  There is insufficient antecedent basis for this limitation in the claim.  Claim 3 provides support for this limitation instead of claim 1.
Claim 13 recites the limitation "the at least one predicted objective."  There is insufficient antecedent basis for this limitation in the claim.  Claim 12 provides support for this limitation instead of claim 10.
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites for each media content item receiving a score for each of a first set of objectives and a second set of objectives; generating a respective score between the user and the media content item by applying a first ordered weighted average to the respective scores for the first set of objectives, applying a second ordered weighted average to the respective scores for the second set of objectives, applying a third ordered weighted average to the combined score for the first set of objectives and the combined score for the second set of objectives; and providing media content to the user based on respective scores between the user and the media content items in the plurality of  media content items.  
The limitations that fall within the generating a respective score between the user and the media content item all relate to the abstract idea of mathematical concepts. 
This judicial exception is not integrated into a practical application.  The claim recites the additional elements of an electronic device that includes one or more processors and memory, receiving a respective score for each of a first set of objectives and a second set of objectives and providing media content to the user based on respective scores between the user and the media content items in the plurality of media content items.  The computer device is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The limitations of receiving scores and providing media content to the user are directed to adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.      
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim recites the additional elements of an electronic device that includes one or more processors and memory, receiving a respective score for each of a first set of objectives and a second set of objectives and providing media content to the user based on respective scores between the user and the media content items in the plurality of media content items.  The computer device is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The limitations of receiving scores and providing media content to the user are directed to adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)).  The claim is not patent eligible.
Claim 10 recites for each media content item receiving a score for each of a first set of objectives and a second set of objectives; generating a respective score between the user and the media content item by applying a first ordered weighted average to the respective scores for the first set of objectives, applying a second ordered weighted average to the respective scores for the second set of objectives, applying a third ordered weighted average to the combined score for the first set of objectives and the combined score for the second set of objectives; and providing media content to the user based on respective scores between the user and the media content items in the plurality of  media content items.  
The limitations that fall within the generating a respective score between the user and the media content item all relate to the abstract idea of mathematical concepts. 
This judicial exception is not integrated into a practical application.  The claim recites the additional elements of an electronic device that includes one or more processors and memory, receiving a respective score for each of a first set of objectives and a second set of objectives and providing media content to the user based on respective scores between the user and the media content items in the plurality of media content items.  The computer device is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The limitations of receiving scores and providing media content to the user are directed to adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.      
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim recites the additional elements of an electronic device that includes one or more processors and memory, receiving a respective score for each of a first set of objectives and a second set of objectives and providing media content to the user based on respective scores between the user and the media content items in the plurality of media content items.  The computer device is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The limitations of receiving scores and providing media content to the user are directed to adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)).  
Claim 19 recites for each media content item receiving a score for each of a first set of objectives and a second set of objectives; generating a respective score between the user and the media content item by applying a first ordered weighted average to the respective scores for the first set of objectives, applying a second ordered weighted average to the respective scores for the second set of objectives, applying a third ordered weighted average to the combined score for the first set of objectives and the combined score for the second set of objectives; and providing media content to the user based on respective scores between the user and the media content items in the plurality of  media content items.  
The limitations that fall within the generating a respective score between the user and the media content item all relate to the abstract idea of mathematical concepts. 
This judicial exception is not integrated into a practical application.  The claim recites the additional elements of a non-transitory computer readable storage medium, receiving a respective score for each of a first set of objectives and a second set of objectives and providing media content to the user based on respective scores between the user and the media content items in the plurality of media content items.  The medium is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The limitations of receiving scores and providing media content to the user are directed to adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.      
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim recites the additional elements of a storage medium, receiving a respective score for each of a first set of objectives and a second set of objectives and providing media content to the user based on respective scores between the user and the media content items in the plurality of media content items.  The storage medium is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The limitations of receiving scores and providing media content to the user are directed to adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)).  The claim is not patent eligible.
	Claims 2, 7-9, 11 and 16-18 are dependent on claims 1 and 10.  The claims each recite additional limitations that are directed to the abstract idea itself of mathematical calculations.  The claims fail to provide any additional elements that integrate the judicial exception into a practical application or are sufficient to amount to significantly more than the judicial exception. 
	Claims 3, 4, 12 and 13 are dependent on claims 1 and 10.  The claims each recite additional limitations that are directed to generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  The claims fail to provide any additional elements that integrate the judicial exception into a practical application or are sufficient to amount to significantly more than the judicial exception. 
Claims 5, 6, 14 and 15 are dependent on claims 1 and 10.  The claims each recite additional limitations that are directed to adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)).  The claims fail to provide any additional elements that integrate the judicial exception into a practical application or are sufficient to amount to significantly more than the judicial exception. 
	Therefore, claims 1-19 are not patent eligible.

Allowable Subject Matter
Claims 1-19 contain allowable subject matter.  
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record teaches the concepts of content recommendation to users based on scoring.  However, the prior art of record fails to disclose the explicit calculations that are performed to calculate the claimed scores.  Therefore, the prior art of record fails to explicitly teach the further limitations of “generating a respective score between the user and the media content item, comprising: applying a first ordered weighted average to the respective scores for the first set of objectives, to produce a first combined score for the first set of objectives; and applying a second ordered weighted average to the respective scores for the second set of objectives, to produce a second combined score for the second set of objectives; applying a third ordered weighted average to the combined score for the first set of objectives and the combined score for the second set of objectives” found in each of the independent claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750. The examiner can normally be reached 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167